DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The inventor or joint inventor should note that the instant invention, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims

	Claims 1-15 are pending in the instant invention.

Status of Priority

	This invention is a Continuation (CON) of International Application No. PCT/EP2018/086066, filed December 20, 2018, which claims priority under 35 U.S.C. § 119(a-d) to FR 1771407, filed December 21, 2017.

Restrictions / Election of Species


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
	The forthcoming first Office action and prosecution on the merits includes (1) claims 1-9, drawn to substituted pyrazolo[3,4-d]pyrimidine of the formula (I), shown to the right, and/or a composition thereof; and (2) claims 10-15, drawn to a method for treating diseases involving an mTOR enzyme with serine-threonine kinase activity, comprising administering… a composition comprising a substituted pyrazolo[3,4-d]-pyrimidine of the formula (I), shown to the right above, respectively.
	Thus, a first Office action and prosecution on the merits of claims 1-15 is contained within.

Specification Objection - Title

	The inventor or joint inventor is reminded of the proper content of the title of the invention.
	The title of the invention should be brief, but technically accurate and descriptive and should contain fewer than 500 characters.  See 37 CFR 1.72(a) and MPEP § 606.
	The title of the invention is not technically accurate and descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.  In the revised title, the examiner suggests additionally identifying the substituted pyrazolo[3,4-d]pyrimidines of the formula (I).
	The following title is suggested: SUBSTITUTED PYRAZOLO[3,4-d]PYRIMIDINES AS MTOR INHIBITORS.
	Appropriate correction is required.

Specification Objection - Abstract

	The inventor or joint inventor is reminded of the proper content of an abstract of the disclosure.
	With regard particularly to chemical patents, for compounds or compositions, the general nature of the compound or composition should be given as well as the use thereof, e.g., The compounds are of the class of alkyl benzene sulfonyl ureas, useful as oral anti-diabetics.  Exemplification of a species could be illustrative of members of the class.  For processes, the reactions, reagents and process conditions should be stated, generally illustrated by a single example, unless variations are necessary.  See MPEP § 608.01(b), Section B.
	The abstract of the disclosure is objected to because it fails to exemplify any members or formulae illustrative of its class.  Correction is required.  See MPEP § 608.01(b).

	The examiner suggests incorporating the structure of formula (I) into the abstract, to overcome this objection.

Claim Objections

	Claim 1 is objected to because of the following informalities: for clarity and consistency, the existing recitation should be replaced with the following recitation:
	A compound of formula (I):

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

(I)
or a pharmaceutically acceptable salt thereof,
wherein:
	A represents N;
	R1 represents NH2;
	R2 represents F, Cl, Br, I, or NH2;
	R3 represents a fused, bicyclic heteroaryl, wherein the fused bicyclic heteroaryl is optionally substituted with one or more substituents independently selected from the group consisting of F, Cl, Br, I, CN, CH3, CH2CH3, CF3, NHR5, and OR6;
	R4 represents C3-C10 alkyl or C3-C10 carbocyclyl, wherein the C3-C10 alkyl is branched, and further wherein the C3-C10 carbocyclyl is optionally bicyclic, optionally interrupted with one heteroatom selected from the group consisting of O and S, and optionally substituted with one or more substituents independently selected from the group consisting of F, C3-C6 cycloalkyl, and heterocycloalkyl;
	R5 represents H, C1-C6 alkyl, acyl, or cyclopropyl, wherein the C1-C6 alkyl is saturated, unsaturated, or optionally interrupted with one heteroatom selected from the group consisting of O and S, and further wherein the C1-C6 alkyl is optionally substituted with one substituent selected from the group consisting of C3-C5 cycloalkyl and heterocycloalkyl; and
	R6 represents H or CH3.

	Appropriate correction is required.

	Claim 2 is objected to because of the following informalities: for brevity, clarity and consistency, the existing recitation should be replaced with the following recitation:
	The compound according to claim 1, or a pharmaceutically acceptable salt thereof, wherein R2 represents Cl or NH2.

	Appropriate correction is required.

	Claim 3 is objected to because of the following informalities: for brevity, clarity and consistency, the existing recitation should be replaced with the following recitation:
	The compound according to claim 2, wherein the compound is of formula (Ia):

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

(Ia)
or a pharmaceutically acceptable salt thereof,
wherein:
	R9 represents H, CH3, or CH2CH3; and
	each R10 independently represents H, F, Cl, CH3, OH, or OCH3.

	Appropriate correction is required.

	Claim 4 is objected to because of the following informalities: for brevity, clarity and consistency, the existing recitation should be replaced with the following recitation:
The compound according to claim 3, or a pharmaceutically acceptable salt thereof, wherein:

R4 represents C3-C10 alkyl, wherein the C3-C10 alkyl is branched;
R9 represents H; and
each R10 independently represents H, F, Cl, or CH3.

	Appropriate correction is required.

	Claim 5 is objected to because of the following informalities: for brevity, clarity and consistency, the existing recitation should be replaced with the following recitation:
The compound according to claim 4, or a pharmaceutically acceptable salt thereof, wherein:

R4 represents C4-C6 alkyl, wherein the C4-C6 alkyl is branched; and
each R10 independently represents H or F.

	Appropriate correction is required.

	Claim 6 is objected to because of the following informalities: for clarity and consistency, the existing recitation should be replaced with the following recitation:
	A pharmaceutical composition comprising a compound according to claim 1, or a pharmaceutically acceptable salt thereof, in a physiologically acceptable medium.

	Appropriate correction is required.

	Claim 7 is objected to because of the following informalities: for clarity and consistency, the existing recitation should be replaced with the following recitation:
	The pharmaceutical composition according to claim 6, wherein the pharmaceutical composition comprises the compound according to claim 1, or a pharmaceutically acceptable salt thereof, in an amount in the range of 0.001% (w/w) to 5% (w/w).

	Appropriate correction is required.

	Claim 8 is objected to because of the following informalities: for clarity and consistency, the existing recitation should be replaced with the following recitation:
	The pharmaceutical composition according to claim 6, wherein the pharmaceutical composition is formulated for oral administration or topical administration.

	Appropriate correction is required.

	Claim 9 is objected to because of the following informalities: for clarity and consistency, the existing recitation should be replaced with the following recitation:
	The pharmaceutical composition according to claim 8, wherein the pharmaceutical composition is formulated for topical administration.

	Appropriate correction is required.

Claim Rejections - 35 U.S.C. § 112(a)
	The following is a quotation of the first paragraph of 35 U.S.C. § 112:
(a) IN GENERAL.  The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Method for treating diseases involving an mTOR enzyme with serine-threonine kinase activity, comprising administering… a composition comprising a substituted pyrazolo[3,4-d]pyrimidine of the formula (I)

	Claims 10-15 are rejected under 35 U.S.C. § 112(a) as failing to comply with the enablement requirement because the claims contain subject matter, particularly a method for treating diseases involving an mTOR enzyme with serine-threonine kinase activity, comprising administering… a composition comprising a substituted pyrazolo[3,4-d]pyrimidine of the formula (I), which was not described in the specification in such a way as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use (perform) the invention commensurate in scope with these claims.
	There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is undue.  These factors include, but are not limited to: (a) breadth of the claims; (b) nature of the invention; (c) state of the prior art; (d) level of one of ordinary skill in the art; (e) level of predictability in the art; (f) amount of direction provided by the inventor or joint inventor; (g) existence of working examples; and (h) quantity of experimentation needed to make or use the invention based on the content of the disclosure.  {See Ex parte Forman 230 USPQ 546 (Bd. Pat. App. & Inter. 1986); and In re Wands, 8 USPQ2d 1400 (Fed. Cir. 1988)}.
	The above factors, regarding the present invention, are summarized as follows:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
(a)	Breadth of the claims - the breadth of the claims includes a method for treating diseases involving an mTOR enzyme with serine-threonine kinase activity, comprising administering… a composition comprising a substituted pyrazolo[3,4-d]-pyrimidine of the formula (I), shown to the right;

(b)	Nature of the invention - the nature of the invention is performance of a method for treating diseases involving an mTOR enzyme with serine-threonine kinase activity, comprising administering… a composition comprising a substituted pyrazolo[3,4-d]pyrimidine of the formula (I), shown to the right above;

(c)	State of the prior art - Nature Reviews: Drug Discovery offers a snapshot of the state of the drug development art.  Herein, drug development is stated to follow the widely accepted Ehrlich model which includes: 1) development of a broad synthetic organic chemistry program; 2) subsequent testing of compounds in an appropriate laboratory model for the disease to be treated; and 3) screening of compounds with low toxicity in prospective clinical trials (Jordan, V. C. Nature Reviews: Drug Discovery, 2, 2003, 205).  Similarly, no single drug has been discovered that is effective in treating the myriad of diseases involving an mTOR enzyme with serine-threonine kinase activity, including, but not limited to, dermatological complaints associated with a keratinization disorder with a proliferative, inflammatory and/or immunoallergic component, such as psoriasis, atopic dermatitis, actinic keratosis, and/or acne {See In re Hokum, 226 USPQ 353 (ComrPats 1985)}.  Moreover, WO 19/122059 illustrates the synthesis of substituted pyrazolo[3,4-d]pyrimidines of the formula (I), and/or methods of use thereof {Clary, et al. WO 19/122059, 2019};

(d)	Level of one of ordinary skill in the art - the artisans performing the inventor’s or joint inventor’s method for treating diseases involving an mTOR enzyme with serine-threonine kinase activity, comprising administering… a composition comprising a substituted pyrazolo[3,4-d]pyrimidine of the formula (I), would be a collaborative team of synthetic chemists and/or health practitioners, possessing commensurate degree level and/or skill in the art, as well as several years of professional experience;

(e)	Level of predictability in the art - Synthetic organic chemistry is quite unpredictable (See In re Marzocchi and Horton 169 USPQ at 367 ¶3).  Similarly, it is well established that [T]he scope of enablement varies inversely with the degree of unpredictability of the factors involved, and physiological activity is generally considered to be an unpredictable factor {See In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970)}.

	Moreover, the following excerpt is taken from Hackam, et al., with respect to the poor replication of animal research in human clinical trials {Hackam, et al. JAMA, 296(14), 2006, 1731-1732}:

		Only about a third of highly cited animal research translated at the level of human randomized trials.  This rate of translation is lower than the recently estimated 44% replication rate for highly cited human studies.  Nevertheless, we believe these findings have important implications.  First, patients and physicians should remain cautious about extrapolating the findings of prominent animal research to the care of human disease.  Second, major opportunities for improving study design and method-ological quality are available for preclinical research.  Finally, poor replication of even high-quality animal studies should be expected by those who conduct clinical research.

(f)	Amount of direction provided by the inventor - the invention lacks direction with respect to making and/or using (performing) a method for treating diseases involving an mTOR enzyme with serine-threonine kinase activity, comprising administering… a composition comprising a substituted pyrazolo[3,4-d]pyrimidine of the formula (I);

(g)	Existence of working examples - the disclosure is insufficient to allow extrapolation of the limited examples to enable performing the instantly recited method for treating diseases involving an mTOR enzyme with serine-threonine kinase activity, comprising administering… a composition comprising a substituted pyrazolo[3,4-d]-pyrimidine of the formula (I).
			Similarly, according to the specification, substituted pyrazolo[3,4-d]pyrimidines of the formula (I) are capable of treating a variety of diseases involving an mTOR enzyme with serine-threonine kinase activity, including, but not limited to, dermato-logical complaints associated with a keratinization disorder with a proliferative, inflammatory and/or immunoallergic component, such as psoriasis, atopic dermatitis, actinic keratosis, and/or acne; however, the specification fails to set forth any convincing in vitro and/or in vivo assays corroborating the alleged activity in association with any diseases involving an mTOR enzyme with serine-threonine kinase activity, including, but not limited to, dermatological complaints associated with a keratinization disorder with a proliferative, inflammatory and/or immuno-allergic component, such as psoriasis, atopic dermatitis, actinic keratosis, and/or acne.  There is insufficient disclosure to reasonably conclude that the method for treating diseases involving an mTOR enzyme with serine-threonine kinase activity, comprising administering… a composition comprising a substituted pyrazolo[3,4-d]-pyrimidine of the formula (I), as recited, would contribute to treatment of any diseases involving an mTOR enzyme with serine-threonine kinase activity, including, but not limited to, dermatological complaints associated with a keratinization disorder with a proliferative, inflammatory and/or immunoallergic component, such as psoriasis, atopic dermatitis, actinic keratosis, and/or acne.  Furthermore, the combination of the instant specification and Clary, et al. in WO 19/122059, lacks adequate credible evidence to support the assertion that a method for treating diseases involving an mTOR enzyme with serine-threonine kinase activity, comprising administering… a composition comprising a substituted pyrazolo[3,4-d]pyrimidine of the formula (I), as recited, would contribute to the prophylaxis of any diseases involving an mTOR enzyme with serine-threonine kinase activity, including, but not limited to, dermato-logical complaints associated with a keratinization disorder with a proliferative, inflammatory and/or immunoallergic component, such as psoriasis, atopic dermatitis, actinic keratosis, and/or acne, since the inventor or joint inventor has neither provided convincing data for any patient population, nor indicated any art recognized correlation between the disclosed data and the breadth of the claims.
	Within the specification, [A]t least one specific operative embodiment or example of the invention must be set forth.  The example(s) and description should be of sufficient scope as to justify the scope of the claims.  Markush claims must be provided with support in the disclosure for each member of the Markush group.  Where the constitution and formula of a chemical compound is stated only as a probability or speculation, the disclosure is not sufficient to support claims identifying the compound by such composition or formula.  See MPEP § 608.01(p) and MPEP § 2173.05.


    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
(h)	Quantity of experimentation needed to make and/or use (perform) the invention based on the content of the disclosure - predicting whether a recited compound is in fact one that produces a desired physiological effect at a therapeutic concentration and with useful kinetics, is filled with experimental uncertainty, and without proper guidance, would involve a substantial amount of experimentation (Jordan, V. C. Nature Reviews: Drug Discovery, 2, 2003, 205-213).  Furthermore, it is unclear, based on the guidance provided by the specification, whether a substituted pyrazolo-[3,4-d]-pyrimidine of the formula (I), such as (S)-3-(2-amino-6-fluorobenzo[d]-oxazol-5-yl)-1-(4-methylpentan-2-yl)-1H-pyrazolo[3,4-d]pyrimidine-4,6-diamine, shown to the left above, possesses utility as a therapeutic agent, useful in a method for treating diseases involving an mTOR enzyme with serine-threonine kinase activity, comprising administering… a composition comprising a substituted pyrazolo[3,4-d]-pyrimidine of the formula (I).  Thus, one of ordinary skill in the art, at the time this invention was made, would have an unreasonable expectation of success and undue experimentation in transferring the in vitro and/or in vivo method for treating diseases involving an mTOR enzyme with serine-threonine kinase activity, comprising administering… a composition comprising a substituted pyrazolo[3,4-d]pyrimidine of the formula (I), wherein the disease involving an mTOR enzyme with serine-threonine kinase activity, includes, but is not limited to, dermatological complaints associated with a keratinization disorder with a proliferative, inflammatory and/or immuno-allergic component, such as psoriasis, atopic dermatitis, actinic keratosis, and/or acne, to any patient population.

	A conclusion of lack of enablement means that, based on the evidence regarding each of the above factors, the specification, at the time the invention was filed, would not have taught one skilled in the art how to make and/or use (perform) the full scope of the claimed invention without undue experimentation.  {See In re Wright, 999 F.2d 1557, 1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993)}.
	The determination that undue experimentation would have been needed to make and use the claimed invention is not a single, simple factual determination.  Rather, it is a conclusion reached by weighing all the above noted factual considerations.  (See In re Wands, 858 F.2d at 737, 8 USPQ2d at 1404).  These factual considerations are discussed comprehensively in MPEP § 2164.08 (scope or breadth of the claims), § 2164.05(a) (nature of the invention and state of the prior art), § 2164.05(b) (level of one of ordinary skill), § 2164.03 (level of predictability in the art and amount of direction provided by the inventor or joint inventor), § 2164.02 (the existence of working examples) and § 2164.06 (quantity of experimentation needed to make or use the invention based on the content of the disclosure).
	Based on a preponderance of the evidence presented herein, the conclusion that the inventor or joint inventor is insufficiently enabled for making and/or using (performing) a method for treating diseases involving an mTOR enzyme with serine-threonine kinase activity, comprising administering… a composition comprising a substituted pyrazolo[3,4-d]pyrimidine of the formula (I), is clearly justified.
	The examiner suggests replacing the existing recitations with the following recitations, to overcome this rejection:

10.	A method for inhibiting mammalian target of rapamycin activity in a subject, wherein the method comprises administering to the subject in need thereof a therapeutically effective amount of the pharmaceutical composition according to claim 6.

11.	The method according to claim 10, wherein the subject suffers from a dermatological complaint associated with a keratinization disorder.

12.	The method according to claim 11, wherein the dermatological complaint associated with a keratinization disorder has a component selected from the group consisting of an inflammatory component, a proliferative component, and an immunoallergic component, or a combination thereof.

13.	The method according to claim 12, wherein the dermatological complaint associated with a keratinization disorder is selected from the group consisting of acne, actinic keratosis, atopic dermatitis, and psoriasis.

14.	The method according to claim 13, wherein the dermatological complaint associated with a keratinization disorder is atopic dermatitis.

15.	The method according to claim 14, wherein atopic dermatitis has an inflammatory component.

16.	The method according to claim 14, wherein the method further comprises reinforcing the barrier function in the subject suffering from atopic dermatitis.

Claim Rejections - 35 U.S.C. § 112(b)
	The following is a quotation of the second paragraph of 35 U.S.C. § 112:
(b) CONCLUSION.  The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or joint inventor regards as the invention.

	Claim 10 is rejected under 35 U.S.C. § 112(b) as being indefinite for failing to set forth the subject matter which the inventor or joint inventor regards as the invention.
	The inventor or joint inventor should note that claim 10 is a reach-through claim.  The claim attempts to obtain protection for subject matter that is prophetic and/or has yet to be invented.  Moreover, the metes and bounds of the treatble diseases involving an mTOR enzyme with serine-threonine kinase activity are not defined by the claim, the specification does not provide an adequate standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the metes and bounds of the invention.  The specification, on page 3, uses open language, such as such as, to define treatable diseases involving an mTOR enzyme with serine-threonine kinase activity, as dermatological complaints associated with a keratinization disorder with a proliferative, inflammatory and/or immunoallergic component, such as psoriasis, atopic dermatitis, actinic keratosis, and/or acne; however, neither the specification, nor the claim, explicitly limits the invention to any specifically disclosed or recited embodiments, including, but not limited to, dermatological complaints associated with a keratinization disorder with a proliferative, inflammatory and/or immunoallergic component, such as psoriasis, atopic dermatitis, actinic keratosis, and/or acne.  Consequently, the method for treating diseases involving an mTOR enzyme with serine-threonine kinase activity, comprising administering… a composition comprising a substituted pyrazolo[3,4-d]pyrimidine of the formula (I) has been rendered indefinite by the use of the reach-through protocol.
	The examiner suggests amending the claim, particularly as stated in the section above entitled Claim Rejections - 35 U.S.C. § 112(a), to overcome this rejection.

	Claim 15 is rejected under 35 U.S.C. § 112(b) as being indefinite for failing to set forth the subject matter which the inventor or joint inventor regards as the invention.
	The inventor or joint inventor should note that claim 15 recites the limitation, The method according to claim 13, for reinforcing the barrier function in a patient suffering from atopic dermatitis, in lines 1-2 of the claim.  There is insufficient antecedent basis, in claim 13, for this limitation, with respect to the method for treating diseases involving an mTOR enzyme with serine-threonine kinase activity, comprising administering… a composition comprising a substituted pyrazolo[3,4-d]pyrimidine of the formula (I).  According to claim 10, a subject is recited, with respect to the method for treating diseases involving an mTOR enzyme with serine-threonine kinase activity, comprising administering… a composition comprising a substituted pyrazolo[3,4-d]pyrimidine of the formula (I).
	The examiner suggests amending the claims, particularly as stated in the section above entitled Claim Rejections - 35 U.S.C. § 112(a), to overcome this rejection.

Allowable Subject Matter

	No claims are allowed.

Conclusion

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS M. WILLIS, whose telephone number is 571-270-5757.  The examiner may normally be reached on Monday thru Thursday from 8:00-6:00 EST.  The examiner is also available on alternate Fridays.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Mark Shibuya, may be reached on 571-272-0806.  The fax phone number for the organization where this invention or proceeding is assigned is 571-273-8300.
	Information regarding the status of an invention may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published inventions may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished inventions is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DOUGLAS M WILLIS/
Primary Examiner, Art Unit 1624